 Case 18-64865-jwc      Doc 15     Filed 10/29/18 Entered 10/29/18 10:10:53        Desc
                                         Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                        )       CHAPTER 13
SAMUEL WEBSTER HATCHER, SR.                   )       CASE: A18-64865-JWC
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                      AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

       The Debtor appeared at the meeting of creditors; however, the attorney for the
Trustee was unable to conduct the meeting pursuant to 11 U.S.C. Section 341, because the
Debtor could not produce proof his of social security number.

                                             2.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                             3.

      The Debtor has failed to file the sixty (60) days of pay advices pursuant to 11 U.S.C.
Section 521(a)(1).

                                             4.

       The Debtor has failed to provide to the Trustee a copy of the 2017 tax return filed
with Internal Revenue Service in violation of 11 U.S.C. Section 521(e)(2)(A).

                                             5.

       The Chapter 13 Trustee requests proof of the post-petition mortgage payments in
the amount of $983.46 in order to determine feasibility of proposed plan pursuant to 11
U.S.C. 1325(a)(6).
 Case 18-64865-jwc     Doc 15    Filed 10/29/18 Entered 10/29/18 10:10:53   Desc
                                       Page 2 of 3


      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 29th day of October, 2018.
                                      Respectfully submitted,

                                      /s/__________________________________
                                      Maria C. Joyner
                                      Attorney for the Chapter 13 Trustee
                                      State Bar No. 118350
 Case 18-64865-jwc     Doc 15    Filed 10/29/18 Entered 10/29/18 10:10:53      Desc
                                       Page 3 of 3


                             CERTIFICATE OF SERVICE


Case No: A18-64865-JWC

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case by
depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.


Debtor(s)
SAMUEL WEBSTER HATCHER, SR.
1671 LILY VALLEY DRIVE
LAWRENCEVILLE, GA 30045


Attorney for the Debtor(s):
VALLDEJULI & ASSOCIATES, LLC
2199 LENOX ROAD, NE
SUITE A
ATLANTA, GA 30324




This the 29th day of October, 2018.


/s/__________________________________
Maria C. Joyner
Attorney for the Chapter 13 Trustee
State Bar No. 118350
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
